UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 12, 2015 Willamette Valley Vineyards, Inc. (Exact name of Company as specified in its charter) Oregon 0-21522 93-0981021 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 8800 Enchanted Way SE Turner, OR 97392 (Address of principal executive offices) (503) 588-9463 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07.Submission of Matters to a Vote of Security Holders Annual Meeting of Shareholders The 2015 Annual Meeting of Shareholders (the “Annual Meeting”) of Willamette Valley Vineyards, Inc. (the “Company”) was held July 12, 2015 in Turner, Oregon.A total of 4,022,568 shares of Common Stock, representing approximately 81.93% of the shares outstanding and eligible to vote and constituting a quorum, were represented in person or by valid proxies at the Annual Meeting.The final results for each of the matters submitted to a vote of shareholders at the Annual Meeting are as follows: Proposal 1 – Election of Directors: All of the nominees for director were elected to serve a one-year term until the Company’s Annual Meeting in 2016 with the respective votes set forth opposite their names: Votes Cast For Votes Witheld % of % of Broker Nominees for Director Number Votes Cast Number Votes Cast Non-Votes James W. Bernau 98.35% 1.65% Craig Smith 99.11% 0.89% Christopher Sarles 99.06% 0.94% Sean M. Cary 99.20% 0.80% James L. Ellis 98.02% 1.98% Betty M. O'Brien 98.34% 1.66% Stan G. Turel 99.22% 0.78% Proposal 2 – Ratification of Appointment of Independent Auditors: The shareholders ratified the appointment of Moss Adams LLP as independent auditors for the 2015 fiscal year by the votes set forth in the following table: Votes Cast For Votes Cast Against Abstain % of % of % of Broker Number Votes Cast Number Votes Cast Number Votes Cast Non-Votes 99.41% 0.20% 0.39% NA SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WILLAMETTE VALLEY VINEYARDS, INC. Date:July 12, 2015 By: /s/JAMES W. BERNAU James W. Bernau President 2
